J-A11031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ELIZABETH KINARD                          :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                       Appellee            :
                                           :
               v.                          :
                                           :
 ERIK KINARD                               :
                                           :
                       Appellant           :      No. 1252 MDA 2017


                    Appeal from the Order Entered June 19, 2017
                    in the Court of Common Pleas of York County
                      Civil Division at No.: 2016-SU-001079-04


BEFORE:     STABILE, J., NICHOLS, J., and PLATT*, J.

JUDGMENT ORDER BY PLATT, J.:                           FILED APRIL 23, 2018

      Appellant, Erik Kinard, appeals pro se from the trial court’s order in this

ejectment action, granting the motion of Elizabeth Kinard, Appellee, for

judgment on the pleadings.         We dismiss Appellant’s appeal based on his

deficient brief.

      Appellant has filed a non-compliant and substantially deficient brief for

our review.    Among numerous defects, he fails to present a statement of

jurisdiction, order in question, statement of questions, statement of the case,

summary of argument, or even a separately identified argument.             (See

Appellant’s Brief, at 3-7); Pa.R.A.P. 2111. Appellant’s presented argument

provides no legal discussion or citation of pertinent authority, and no

references to anything in the record.    See Pa.R.A.P. 2119(a)-(c).




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A11031-18



       “[T]his Court may quash or dismiss an appeal if the appellant fails to

conform substantially to          the   briefing requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” Karn v. Quick & Reilly Inc.,

912 A.2d 329, 335 (Pa. Super. 2006), appeal denied, 931 A.2d 659 (Pa. 2007)

(citations omitted); see Pa.R.A.P. 2101. It is particularly important for an

appellant to include a statement of questions involved. See Branch Banking

& Tr. v. Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006). Furthermore,

             . . . [A]lthough this Court is willing to construe liberally
       materials filed by a pro se litigant, pro se status generally confers
       no special benefit upon an appellant. Accordingly, a pro se litigant
       must comply with the procedural rules set forth in the
       Pennsylvania Rules of the Court. This Court may quash or dismiss
       an appeal if an appellant fails to conform with the requirements
       set forth in the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005) (citations omitted).

       Here, Appellant’s pro se appellate brief falls well below the standard for

compliance with our Rules of Appellate Procedure, and in doing so, precludes

our meaningful appellate review.               See Pa.R.A.P. 2111.   Accordingly, we

dismiss his appeal.1

       Case stricken from argument list. Appeal dismissed.




____________________________________________


1Appellant’s application for continuance, filed April 18, 2018, is dismissed as
moot.

                                           -2-
J-A11031-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/23/18




                          -3-